DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kido et al. (# US 2016/0264808) in view of Erk et al. (# US 2007/0151478) and Tsutsumi et al. (# US 2004/0141041).
Kido et al. discloses:
1. A recording liquid (ink composition; see Abstract) comprising: a luster pigment (metal pigment; [0089]) having a mean number diameter of less than 200 nm (20 nm to 
2. The recording liquid according to claim 1, wherein the luster pigment accounts for 1 to 10 percent by mass of the recording liquid (1 to 10%; [0088]). 
4. The recording liquid according to claim 1, wherein the luster pigment comprises a metal pigment ([0089]). 
5. The recording liquid according to claim 4, wherein the metal pigment comprises a tabular pigment ([0089]). 
7. The recording liquid according to claim 1, further comprising resin particles having a mean number diameter of from 10 to 50 nm ([0061]). 
8. The recording liquid according to claim 1, further comprising a silicone-based surfactant ([0094]). 
Kido et al. explicitly did not discloses:
1. A recording liquid comprises a modified ethylene vinyl acetate polymer or a combination of a polyamide amine salt and an aliphatic acid amide.
3. The recording liquid according to claim 1, wherein a mass ratio of the modified ethylene vinyl acetate polymer or the combination of a polyamide amine salt and an aliphatic acid amide to 100 parts by mass of the luster pigment is from 0.1 to 6 parts by mass. 
6. The recording liquid according to claim 5, wherein a ratio (R/d) of an average particle diameter R to an average thickness d of the tabular pigment is greater than 5, wherein R is obtained as follows: each of the tabular pigment in a 10 µm X 10 µm photographed image out of a solid image printed with the recording liquid is subject to 
9. Printed matter comprising: a recording medium having a surface roughness Ra of 50 nm or less; and a printed layer of the recording liquid of claim 1 on the recording medium. 
Erk et al. teaches that to have an excellent dispersibility of the pigment ([0102]) the print ink ([0113]) comprise a luster pigment ([0114]) and a modified ethylene vinyl acetate polymer ([0102]; [0104]; [0119]).
3. The recording liquid according to claim 1, wherein a mass ratio of the modified ethylene vinyl acetate polymer or the combination of a polyamide amine salt and an aliphatic acid amide to 100 parts by mass of the luster pigment is from 0.1 to 6 parts by mass (see Examples).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the composition of Kido et al. by the aforementioned teaching of Erk et al. in order to have an excellent dispersibility of the pigment ([0102]), which gives high quality printed image. 

Tsutsumi et al. teaches to have a high quality printed image with enhance glossiness:
9. The printed matter comprising: a recording medium having a surface roughness Ra of 50 nm or less (from 20 to 200 nm; [0431]); and a printed layer of the recording liquid of claim 1 on the recording medium. 

It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate a ratio (R/d) of an average particle diameter R to an average thickness d of the tabular pigment is greater than 5, wherein R is obtained as follows: each of the tabular pigment in a 10 µm X 10 µm photographed image out of a solid image printed with the recording liquid is subject to circle fitting, in which 16 compass points are placed on an outer circumference of a circumcircle of each of the tabular pigment to obtain a particle diameter thereof and calculate an average of the particle diameter as R, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 


Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
Applicant maintains that “The Examiner has not reasonably established that the alleged modification of Kida, with Erk in particular, would result in a composition that meets the requirements of Kida. There is insufficient basis to know how the added component with Erk would interact with the required components in Kida. Moreover, 
Examiner respectfully disagrees. Kida in  paragraph [0012] clearly discloses that the ink comprises water, an organic solvent, at least one compound selected from formulae (1) and (2) below, at least two kinds of resin particles, and can optionally include other components. Therefore, it would have been obvious to one of ordinary skill in the art to add any other component in the ink composition of Kida. As Examiner mentioned in rejection that “Erk et al. teaches that to have an excellent dispersibility of the pigment ([0102]) the print ink ([0113]) comprise a luster pigment ([0114]) and a modified ethylene vinyl acetate polymer ([0102]; [0104]; [0119]).” The uniform dispersion of the pigment particles in the ink composition gives high quality printed image, and it is not going to change Kida purpose, which is an ink with high adhesion, high rub fastness and solvent resistance, infects the combination of both references teaches ink composition with uniform dispersion of pigment particle, high adhesion, high rub fastness and solvent resistance property. The primary reference is not teaches away .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853